SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported):January 24, 2012 CITIZENS COMMUNITY BANCORP, INC. (Exact name of registrant as specified in its charter) Maryland (State or other jurisdiction of incorporation) 001-33003 20-5120010 (Commission File Number) (I.R.S. Employer I.D. Number) 2174 EastRidge Center, Eau Claire, Wisconsin (Address of Principal Executive Offices) (Zip Code) 715-836-9994 (Registrant's telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section 7 – Regulation FD Item 7.01.RegulationFD Disclosure. On January24, 2012, Citizens Community Bancorp, Inc. (the "Company") intends to post on its web site and to commence distribution of its proxy materials and annual report to shareholders, including the letter from the Chairman and the President of the Company on behalf of the Company's Board of Directors to the Company's shareholders (the "Letter").A copy of the Letter is attached as Exhibit99.1 to this report to satisfy the Company's "public disclosure" obligations under Regulation FD of the Securities and Exchange Commission.The attached Exhibit 99.1 is furnished pursuant to Item 7.01 of Form8-K. The information in this Item 7.01 and the Letter attached hereto shall not be deemed "filed" for purposes of Section 18 of the Securities Exchange Act of 1934, nor shall it be deemed incorporated by reference in any filing under the Securities Act of 1933 or the Securities Exchange Act of 1934, except as shall be expressly set forth by specific reference in such filing. Section 9 - Financial Statements and Exhibits Item 9.01.Financial Statements and Exhibits. (d)Exhibits 99.1 – Letter from the Chairman and the President of Citizens Community Bancorp, Inc. to Shareholders dated January 24, 2012. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. CITIZENS COMMUNITY BANCORP, INC. Date:January 24, 2012 BY /s/ Edward H. Schaefer Edward H. Schaefer, Chief Executive Officer 3
